DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Jan. 4, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huitema (US 9723714), in view of Jang (US 2014/0021499 A1) and Lee et al. (US 9429999 B2) (“Lee”).
With respect to claim 1, Huitema discloses a flexible display device (col. 1, lines 17-28, col. 7, lines 51-53) comprising a bendable display panel (col. 9, lines 32-38), a protective layer – element 50 - on a second surface of the substrate – element 48 (col. 9, lines 54-57), the first surface of the protective layer facing away from the display panel (Fig. 4), and an elastic layer on the first surface of the protective layer – element 52 (col. 9, lines 54-59).  
Huitema is silent with respect to a protective layer on the first surface of the substrate, a thin film transistor layer on the first surface of the substrate and a thin film encapsulation layer covering the thin film transistor layer, the thin film transistor layer being between the substrate and the thin film encapsulation layer, the protective layer being over the thin film encapsulation layer.
Jang discloses a flexible display device (abstr.), comprising a substrate – element 111, a thin film transistor layer – element 120 - on a first surface of the substrate (0036-0038, Figs. 3, 11), and a thin film encapsulation layer – element 300 - covering the thin film transistor layer, the thin film transistor layer being between the substrate and the thin film encapsulation layer (0054, Fig. 7).  The thin film encapsulation layer encapsulates the OLED which is used as a display device (0046, 0054, Fig. 7).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a thin film transistor layer on a first surface of the substrate and a thin film encapsulation layer covering the thin film transistor layer, the thin film transistor layer being between the substrate and the thin film encapsulation layer within element 46 on substrate 48 in the display device of Huitema as in Huitema element 46 represents electrical circuits of the circuit stack 42 
Regarding a protective layer on the first surface of the substrate, the protective layer being over the thin film encapsulation layer, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a protective layer on the first surface of the substrate, such as the protective layer – element 50 – over the thin film encapsulation layer of Jang which would be incorporated into element 46 of Huitema, for additional protection as duplication of parts has no patentable significance unless new and unexpected result is produced (MPEP 2144.04(VI)).
Regarding an elastic layer on the first surface of the protective layer on the first surface of the substrate, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an elastic layer such as another elastic layer 50 on the first surface of the protective layer on the first surface of the substrate as it would provide additional protection and elasticity to that side of the device, as duplication of parts has no patentable significance unless new and unexpected result is produced (MPEP 2144.04(VI)).   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the device wherein there is a protective layer over the thin film encapsulation layer, as discussed above, the protective layer on the first surface of the substrate, as discussed above, both the thin film transistor layer and the thin film encapsulation layer are located between the first surface of the substrate and a second surface of the protective later, 
Huitema is silent with respect to the protective layer having a groove in a first surface and the elastic layer being present in the groove in the protective layer.
Lee discloses a flexible display device (abstr.), comprising a protective layer – second layer – element L 2 – comprising a groove (Figs. 6, 8, and 9), and an elastic layer – element L1 – on the surface of the second layer and in the groove of the second layer (col. 1, lines 61-67, col. 2, lines 1-7, col. 10, lines 13-28, col. 12, lines 32-67, col. 13, lines 1-10, Figs. 6, 8, and 9).  Lee’s display device has improved durability and flexibility (col. 1, lines 40-41).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the protective layer on the first surface of the substrate of Huitema with a groove and include the elastic layer in the groove in order to obtain a flexible device with improved durability and flexibility.
Regarding claim 2, Huitema, Jang and Lee teach the device of claim 1.  Huitema discloses the device comprising an adhesive layer between the display panel and the protective layer – element 54 (col. 11, lines 53-54, Fig. 4), thus, it would have been obvious to one of ordinary skill in the art prior the effective filing date of the claimed invention to provide an adhesive layer between the display panel and the protective layer on the first surface of the substrate.
As to claim 3, Huitema, Jang and Lee teach the device of claim 1.  Huitema discloses non-limiting examples of materials of the protective layer (col. 11, lines 44-46) and teaches that other materials may also be suitable (col. 11, lines 54-57).  Lee In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 4, Huitema, Jang and Lee teach the device of claim 1.  Huitema teaches a protective layer having a thickness from about 0.05 mm to about 2 mm (col. 11, lines 49-51).  The range of thickness overlaps the range recited in claim 4; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 5, Huitema, Jang and Lee teach the device of claim 1.  Huitema discloses the elastic layer can be formed of polyurethane (col. 12, lines 14-18).  Lee discloses layer L1 formed of silicone rubber – highly stretchable material (col. 8, lines 43-45).
As to claim 6, Huitema, Jang and Lee teach the device of claim 1.  Huitema teaches a thickness of the elastic layer of 500 µm (col. 12, lines 9-10, Table 2).
With respect to claim 7, Huitema, Jang and Lee teach the device of claim 1.  Lee teaches a groove comprising a plurality of grooves (Figs. 6, 8, and 9).  Lee is silent with respect to the width of the grooves as recited in the claim, however, Lee teaches a maximum depth of the grooves of about 150 µm and 100 µm (col. 12, lines 4-7); comparing the depths and widths of the grooves in Figs. 6, 8 and 9, it is implied that the 
Regarding claim 8, Huitema, Jang and Lee teach the device of claim 1.  Lee teaches a groove comprising a plurality of grooves (Figs. 6, 8, and 9).  Lee teaches a maximum depth of the grooves of about 150 µm and 100 µm (col. 12, lines 4-7).  The range of the depth overlaps the range recited in claim 8; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 21, Huitema, Jang and Lee teach the device of claim 1.  Huitema teaches another protective layer – element 50 - on the second surface of the substrate, opposite the first surface of the substrate (col. 9, lines 54-57), and another elastic layer – element 52 - on the first surface of the other protective layer (col. 9, lines 54-59).
Regarding the protective layer having a groove in a first surface thereof facing away from the bendable display panel and another elastic layer in the groove of the other protective layer, Lee discloses a flexible display device (abstr.), comprising a protective layer – second layer – element L 2 – comprising a groove (Figs. 6, 8, and 9), and an elastic layer – element L1 – on the surface of the second layer and in the groove of the second layer (col. 1, lines 61-67, col. 2, lines 1-7, col. 10, lines 13-28, col. 12, lines 32-67, col. 13, lines 1-10, Figs. 6, 8, and 9).  Lee’s display device has improved durability and flexibility (col. 1, lines 40-41).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the protective layer – element 50 - of Huitema with a groove and include the elastic layer in the groove in order to obtain a flexible device with improved durability and flexibility.

Allowable Subject Matter
Claims 9-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art Huitema and Jang fail to teach or suggest a flexible display device as recited in claim 9, specifically, a device wherein both the thin film transistor layer and the thin film encapsulation layer are between the first surface of the substrate and a surface of the first elastic layer facing toward the first surface of the substrate, wherein the first elastic layer is between the display panel and the second elastic layer, the second elastic layer having a greater elastic strain energy than the first elastic layer, the device including a mixed layer between the first and second elastic layers, the mixed layer comprising a material of the first elastic layer and a material of the second elastic layer.


Response to Arguments
Applicant’s arguments filed on Jan. 4, 2021 have been fully considered.
The Applicant argued that it is not possible based on Jang that the protective layer would be located over the thin film encapsulation layer of Jang as the element 50 – protective layer of Huitema - cannot be both underneath the display and over the thin film encapsulation layer of Jang.  The Examiner notes Jang is a secondary reference that was cited for the teaching of a thin film encapsulation layer - element 300 - covering the thin film transistor layer, the thin film transistor layer being between the substrate and the thin film encapsulation layer (0054, Fig. 7), providing a rationale for including an 
Regarding the Examiner’s statement that “the elastic layers would be located on the thin film transistor layer but underneath the display so that the image would not be imparted” (p. 8 of the Remarks), that Examiner notes that in the instant Office Action a different approach was undertaken, wherein an elastic layer 50 is formed on the first side of the substrate as a protective layer, and a second elastic layer such as elastic layer 50 is formed on that protective layer, as discussed above.
The Applicant has argued there is no reasonable expectation of success in moving the elastic layer 50 and the viscoelastic layer 52 or adding them over the circuit layers 46, as foam layers such as layer 52 diffuse light passing therethrough, and so the image passing through such layer would be distorted.  The Examiner notes in the present Office Action a different approach was undertaken and in the rejection of claim 1 two elastic layers such as layer 50 have been added onto the thin film transistor layer, one as a protective layer and a second as an elastic layer.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the device wherein there is a protective layer over the thin film encapsulation layer, as discussed above, the protective layer on the first surface of the substrate, as discussed above, both the thin film transistor layer and the thin film encapsulation layer are located between the first surface of the substrate and a second surface of the protective later, the second surface of the protective layer facing toward the first surface of the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783